Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9, 13-16, and 19 are pending.  Claims 10-12, 17, 18, and 20 have been canceled.  Note that, Applicant’s amendment and arguments filed 9/21/21 have been entered.  
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 3/4/21 have been withdrawn: 
The rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn.
The rejection of claims 1-9, 11-16, 18, and 19 under 35 U.S.C. 103 as being unpatentable over Caggioni et al (US 8,716,213), has been withdrawn.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-6, 8, 9, 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palla-Venkata et al (US 8,642,529).
Palla-Venkata et al teach a surfactant structured liquid composition containing from 0.5 to 15% b weight of a surfactant selected from anionic, nonionic, amphoteric, etc., and mixtures thereof, from 0.005% to 2% of a bacterial cellulose (e.g., microfibrous cellulose), etc.  See column 4, lines 1-50.  The bacterial cellulose is derived from the Acetobacter genus.  See column 6, lines 1-69.  The composition contains from 60-95% water and other ingredients such as perfumes, thickeners, sequestering agents, etc.  See column 9, lines 1-69.  Specifically, Palla-Venkata et al teach a composition containing 5.5% sodium lauryl ether sulphate, 2.5% cocoamidopropylbetaine, 1% cocomonoethanolamide (nonionic surfactant), 0.2% microfibrous cellulose, 1% perfume, etc., and water.  See column 10, line 60 to column 11, line 30.  Palla-Venkata et al disclose the claimed invention with sufficient specificity to constitute anticipation.  
Accordingly, the teachings of Palla-Venkata et al anticipate the material limitations of the instant claims. 
Claims 1, 4-9, 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swazey et al (US 9,045,716).
Swazey et al teach the use of co-agents and/or co-processing agents such as CMC, xanthan and/or guar gum with microfibrous cellulose in surfactant systems.  The microfibrous cellulose is present in amounts from 0.05% to about 1% by weight and the MFC is prepared by microbial fermentation or MFC prepared by mechanically disrupting/altering cereal, wood, or cotton-based cellulose fibers.  See column 2, lines 1-30.  Specifically, Swazey et al teach a composition containing 54.775% deionized water, 
Accordingly, the teachings of Swazey et al anticipate the material limitations of the instant claims. 
Claims 7, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Palla-Venkata et al (US 8,642,529).
Palla-Venkata et al do not teach, with sufficient specificity, a composition containing water, an anionic surfactant, a nonionic surfactant, a zwitterionic surfactant, a bacterial-derived cellulose network, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
	Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing water, an anionic surfactant, a nonionic surfactant, a zwitterionic surfactant, a bacterial-derived cellulose network, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Palla-Venkata et al suggest a composition containing water, an anionic surfactant, a nonionic surfactant, a zwitterionic surfactant, a bacterial-derived cellulose network, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
14 is rejected under 35 U.S.C. 103 as being unpatentable over Swazey et al (US 9,045,716).  
Swazey et al are relied upon as set forth above.  However, Swazey et al do not teach, with sufficient specificity, a composition containing a bacterial-dervied cellulose network in the specific amount as recited by the instant claims in addition to the other requisite components of the composition as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a bacterial-dervied cellulose network in the specific amount as recited by the instant claims in addition to the other requisite components of the composition as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Swazey et al suggest a composition containing a bacterial-dervied cellulose network in  the specific amount as recited by the instant claims in addition to the other requisite components of the composition as recited by the instant claims.  
Claims 1-9, 13-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Caggioni et al (US 8,716,213) I view of Palla-Venkata et al (US 8,642,529).
Caggioni et al teach a structured liquid detergent composition in the form of a liquid matrix comprising from about 0.005% to about 1% of a bacterial cellulose network, from about 30% to about 75% by weight of water; and from about 0.01% to about 70% by weight of a surfactant system comprising an anionic surfactant, a nonionic surfactant, a cationic surfactant, an ampholytic surfactant, a zwitterionic 
	Caggioni et al do not teach the use of cocoamidopropyl betaine or a composition containing water, an anionic surfactant, a nonionic surfactant, a zwitterionic surfactant comprising cocoamidopropyl betaine, a bacterial-derived cellulose network, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use cocoamidopropyl betaine in the composition taught by Caggioni et al, with a reasonable expectation of success, because Palla-Venkata et al teach the use of cocoamidopropyl betaine in a similar composition and further, Caggioni et al teach the use of amphoteric surfactants in general. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing water, an anionic surfactant, a nonionic surfactant, a zwitterionic surfactant comprising .  
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Swazey et al (US 9,045,716) as applied to the rejected claims above, and further in view of Caggioni et al (US 8,716,213).
Swazey et al are relied upon as set forth above.  However, Swazey et al do not teach a bacterial-derived cellulose network produced by fermentation of a bacteria of Acetobacter in addition to the other requisite components of the composition as recited by the instant claims.  
Caggioni et al are relied upon as set forth above.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a bacterial-derived cellulose network produced by fermentation of a bacteria of Acetobacter in the composition taught by Swazey et al, with a reasonable expectation of success, because Caggioni et al teach the use of a bacterial-derived cellulose network produced by fermentation of a bacteria of Acetobacter in a similar composition and further, Swazey et al teach the use of microfibrous, bacterially-derived cellulose in general.  
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 102 using Palla-Venkata et al or Swazey et al, Applicant states that a weight ratio of the anionic surfactant being from about 2 to about 15, and further the zwitterionic or amphoteric detergent surfactant comprising cocoamidopropyl betains is not disclosed by Palla-Venkata et al or Swazey et al.  In response, note that, the Examiner asserts that Palla-Venkata et al or Swazey et al disclose compositions that clearly fall with the scope of the instant claims.  For example, Palla-Venkata et al specifically teach a composition containing 5.5% sodium lauryl ether sulphate, 2.5% cocoamidopropylbetaine, 1% cocomonoethanolamide (nonionic surfactant), 0.2% microfibrous cellulose, 1% perfume, etc., and water (See column 10, line 60 to column 11, line 30 of Palla-Venkata et al), which suggests a ratio of anionic surfactant (5.5% sodium lauryl ether sulphate) to nonionic surfactant (1% cocomonoethanolamide) of 5.5:1 and the use of 2.5% of cocoamidopropylbetaine and clearly falls within the scope of the instant claims.  Swazey et al specifically teach a composition containing 54.775% deionized water, 0.125% microfibrous cellulose blend, 7% sodium cocoamidopropyl betaine, 25% sodium laureth sulfate, 1% fragrance, 7% cocamide DEA (nonionic surfactant), and citric acid, which suggests a ratio of anionic surfactant (25% sodium laureth sulphate) to nonionic surfactant (7% cocamide DEA) of 3.6:1 and the use of 7% of cocoamidopropylbetaine and clearly falls within the scope of the instant claims.   Thus, the Examiner asserts that the teachings of Palla-Venkata et al or Swazey et al are sufficient to anticipate the claimed invention under 35 USC 102.  

Additionally, the Examiner asserts that Palla-Venkata et al is analogous prior relative to the claimed invention and Caggioni et al and that one of ordinary skill in the art clearly would have looked to the teachings of Palla-Venkata et al to cure the deficiencies of Caggioni et al.  Palla-Venkata et al is a secondary reference relied upon for its teaching of cocoamidopropylbetaine.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use cocoamidopropyl betaine in the 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/January 25, 2022